DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
In view of Applicant’s Remarks, see page 4, filed February 7, 2022, the Drawing Objection is withdrawn.  


Response to Arguments
Applicant’s arguments, see pages 4-5, filed February 7, 2022, with respect to Claim 7, have been fully considered and are persuasive.  The 35 USC 112(b) rejection of Claim 7 has been withdrawn.  However, Applicant’s amendment to the claims has introduced new indefiniteness concerns, necessitating new 35 USC 112(b) and 35 USC 112(d) rejections, as described below. 
 Applicant’s arguments, see pages 5-7, filed February 7, 2022, with respect to Claims 1-15, have been fully considered and are persuasive.  The 35 USC 102(a)(1) rejection of Claims 1-15 has been withdrawn.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 18-19 and 21-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claims 18 and 19 are also rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph
Claims 21-22 each recite “The method as claimed in Claim 10”.  However, Applicant cancelled Claim 10, thereby making these claims indefinite because they depend from a cancelled claim. 
Claim 18 recites, “The palletizing apparatus as claimed in claim 1, characterized in that at least one slider is movable in the vertical direction (Z) from the standby position into the working position.”  Claim 1 recites, inter alia, “the slider being arranged on each of the frame parts and being movable in the vertical direction (Z) from a standby position into a working position”.  The scope of Claim 18 is unclear because it is redundant to a limitation already present in Claim 1.  Claim 18 is also rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th 
Claim 19 recites, “The palletizing apparatus as claimed in claim 1, characterized in that the compressing apparatus and the set-down device are movable in the vertical direction (Z) relative to one another.”  Claim 1 recites, inter alia, “the set- down device and the compressing apparatus are movable such that the set-down device is located above the compressing apparatus in the vertical direction (Z) in a first vertical position, and such that the set-down device is located beneath the compressing apparatus in the vertical direction (Z) in a second vertical position.”  While the language of Claim 19 is different from Claim 1, the scope of Claim 19 is unclear because reciting that the two objects are movable in the vertical direction relative to one another” is only alternate way to describe the first and second vertical positions of the set-down device since these two vertical positions are different relative to the vertical position of the compressing apparatus.  In addition, Claim 19 is broader than the limitations recited in Claim 1, since the first and second positions of the set-down device are not specified.  As such,  Claim 19 is also rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Allowable Subject Matter
8.	Claims 1, 16-17 and 20 are allowed.
9.	Claims 21-23 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNN E SCHWENNING whose telephone number is (313)446-4861. The examiner can normally be reached Monday - Friday, 8:30 am - 5 pm EST.


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571) 272 -7097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LYNN E SCHWENNING/Primary Examiner, Art Unit 3652